Dismissed and Opinion Filed January 19, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00904-CV

                 IN THE INTEREST OF D.P.B. AND D.Z.B., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-05-12682

                             MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                  Opinion by Justice Bridges
       Before the Court is appellant Yanika Daniels’s January 5, 2018 agreed motion to dismiss

the appeal. Appellant has informed the Court that the order serving the basis for this appeal has

since been vacated. Therefore, she no longer wishes to pursue this appeal. Accordingly, we

grant appellant’s motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE



170904F.P05
                                           S
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         JUDGMENT

IN THE INTEREST OF D.P.B. AND                         On Appeal from the 255th Judicial District
D.Z.B., CHILDREN,                                     Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-05-12682.
No. 05-17-00904-CV                                    Opinion delivered by Justice Bridges.
                                                      Justices Myers and Schenck participating.

          In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

          As agreed by the parties, it is ORDERED that each party bear its own costs of this
appeal.


Judgment entered January 19, 2018.




                                                –2–